Citation Nr: 1725923	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  16-26 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right upper extremity neuropathy (hands).

2.  Entitlement to service connection for left upper extremity neuropathy (hands).


REPRESENTATION

The Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Foster, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1965 to October 1969.  The Veteran's service included service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2016 rating decision prepared by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Special monthly compensation (SMC) was denied in the March 2016 rating decision.  However, in the May 2016 VA Form 9, the Veteran stated he only wished to appeal the denial of service connection for peripheral neuropathy of the bilateral upper extremities.  As such, the Veteran did not perfect an appeal as to the issue of SMC and it is not before the Board.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for right upper extremity neuropathy (hands) and left upper extremity neuropathy (hands).  The Board finds that additional development is needed prior to adjudicating these issues.

First, the record shows that the Veteran has been in receipt of Social Security disability since as early as possibly May 2001.  No records from the Social Security Administration (SSA) have been requested or associated with the claim file.  Records from the SSA must be obtained.  38 C.F.R. § 3.159 (c)(2).

Next, the record reflects that the Veteran has neuropathies in both hands affecting fine motor movement.  See e.g.  Examination for Housebound Status or Permanent Need for Regular Aid and Attendance, October 2015.  Therefore the Board will remand to obtain an opinion that addresses any nexus between the Veteran's neuropathies in his hands and his service connected disabilities.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should contact the Social Security Administration and request all pertinent documentation pertaining to any claim for disability benefits by the Veteran including any medical records that the Social Security Administration has regarding the Veteran.  These records should be associated with the claim file.  All efforts to obtain the records should be clearly documented in the record.

2.  Request a review of the claim file by an appropriate VA examiner to provide a supplemental opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's neuropathies in his hands, are related to, caused or aggravated beyond their natural progression, his service connected diabetes mellitus type II.  The examiner should conduct a thorough review of all of the evidence of record, including the October 2015, Examination for Household Status or Permanent Need for Regular Aid and Attendance, which states that the Veteran has neuropathies in both hands affecting fine motor movement.  A complete rationale should be provided for any opinion rendered.

If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with appellate procedures.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



